            Case 2:18-cr-00292-DWA Document 16 Filed 11/01/18 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       )
                                               )
       VS                                      )              Criminal Case No. 18-292
                                               )
ROBERT BOWERS                                  )


                                       ORDER OF COURT

       AND NOW, this l51 day of November, 2018, upon consideration of the within Motion for
Extension of Time to File Pretrial Motions, it is hereby ORDERED, ADJUDGED AND
DECREED that said motion be and the same hereby is, GRANTED;


       IT IS FURTHER ORDERED that the extension of time caused by this continuance
(November 1, 2018 through December 18, 2018) be deemed excludable delay under the Speedy
Trial Act 18 U.S.C. § 3161 et seq. Specifically, the Court finds that the ends of justice served by
granting this continuance outweigh the best interest of the public and the defendant to a speedy
trial, 18 U.S.C. § 316l(h)(7)(a), since, for the reasons stated in defendant's motion, the failure to
grant such a continuance would deny counsel for the defendant reasonable time necessary for
effective preparation, taking into account the exercise of due diligence 18 U.S.C. §
3161 (h)(7)(B)(iv).


       IT IS FURTHER ORDERED that any pretrial motions referred to in Local Criminal Rule
                                                                                     ,.,l'O'lf,,.,~
12 are due on or before December 18, 2018.


                                                          d~e-~~~
                                                              Robert'C. Mitchell
                                                              United States Magistrate Judge
